DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2020 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laskaris et al. (US 6,438,969), hereinafter known as Laskaris.


a heat sink (comprising 60 and “cryorefrigerator” 66; see column 2, lines 37-40, “The liquid cryogen in the storage tank is cooled by a re-condenser cryorefrigerator.”) containing a first heat-absorbing medium (76) comprising a supply of liquid nitrogen (column 2, lines 43-46, “The liquid cryogen may be nitrogen.”);
a closed-loop cooling circuit (comprising 62 and 64) through which circulates a second heat-absorbing medium (gas heat absorbing medium within 62 and 64 circulating through compressor 52), the closed-loop cooling circuit being configured and arranged such that the second heat absorbing medium flows toward and absorbs heat from a device (superconducting cable 10) to be cooled and then back toward the heat sink, the closed-loop cooling circuit further being arranged in heat exchanging relationship with the heat sink (portion 58 is within vessel 60) such that the heat absorbed by the second heat absorbing medium is transferred to the liquid nitrogen (by way of heat exchanger 58), thereby causing a portion (portion within head space 68) of the liquid nitrogen to vaporize within the heat sink; and
a refrigeration subsystem (comprising 66 and 70) arranged relative (within vessel 60) to the heat sink to condense nitrogen that has vaporized within the heat sink back into liquid nitrogen (column 5, lines 28-35, “Single or multiple cryorefrigerator units (only one is shown in FIG. 3) may be used to recondense the vapor 68 in the storage tank”) and return the condensed nitrogen to the supply of liquid nitrogen (when cryorefrigerator recondenses vapor 68, the recondensed vapor falls back in to liquid nitrogen 76).


    PNG
    media_image1.png
    737
    1014
    media_image1.png
    Greyscale

Figure 1:  Fig. 3 of Laskaris.

Regarding claim 7, Laskaris teaches a method (using cooling circuit shown in Fig. 3) for cooling a device (10), comprising:
circulating a heat-absorbing medium (fluid within 62 and 64) within a closed loop cooling circuit (comprising 58, 62 and 64), the heat absorbing medium flowing in a direction (clockwise) from a heat sink (60) toward the device and back toward the heat sink, the heat sink comprising a vessel containing therein (inside the vessel) a supply of liquid nitrogen (nitrogen, see column 2, lines 37-46, “The liquid cryogen in the storage tank is cooled by a re-condenser cryorefrigerator…The liquid cryogen may be nitrogen.”);
allowing heat (heat generated by current running through superconductive cable 10) to be transferred from the device to the heat-absorbing medium that is circulating within the closed loop cooling circuit;
transporting the heat, via the heat-absorbing medium, to the heat sink (by exchanging heat between coil 58 and liquid nitrogen 76);
allowing the heat being transported by the heat-absorbing medium to be transferred from the heat-absorbing medium to the liquid nitrogen (by way of HX 58) contained within the heat sink vessel to thereby cause at least a portion (portion of liquid which becomes vapor within headspace 68 during operating) of the liquid nitrogen to vaporize within the vessel; 
removing heat from the vaporized liquid nitrogen (using cryorefrigerator 66) to thereby cause the vaporized liquid nitrogen to condense (column 5, lines 28-35, “Single or multiple cryorefrigerator units (only one is shown in FIG. 3) may be used to recondense the vapor 68 in the storage tank”) back to liquid form; and 
returning the nitrogen (recondensing vapor nitrogen in headspace 68 using 66) that has been condensed back to liquid form to the supply of liquid nitrogen contained within the heat sink vessel; 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laskaris et al. (US 6,438,969) as applied to claim 1, in further view of Yamada (US 2006/0048522), hereinafter known as Yamada, and Heylandt (US 1,777,040), hereafter known as Heylandt.

Regarding claim 2, Laskaris teaches the nitrogen-based cooling system of claim 1, however does not teach wherein the plurality of coils pass around an exterior surface of the first vessel (claim 2); 

Yamada teaches a cryogenic based cooling system (Fig. 2) similar to that of Laskaris, wherein a heat exchanger (26), comparable to the plurality of coils taught by Laskaris, is “The helium gas circulating through the pipes 20”) is passed within closed-loop cooling circuit 20 wherein the heat exchanger 26 carrying the helium does not puncture the first vessel thereby preventing the chance of leaks within the first vessel as well as eliminating the chance in the case of a leak of the heat exchanger or cooling circuit, the liquid neon and helium will not mix.


    PNG
    media_image2.png
    627
    994
    media_image2.png
    Greyscale

Figure 2:  Fig. 2 of Yamada.

Therefore, in view of Yamada, it would have similarly been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the plurality of coils taught by Yamada to be located outside and in thermal 

Heylandt teaches a system (Fig. 2) for storing a cryogenic liquid (within 44) wherein a plurality of coils (22) pass around an exterior surface (exterior surface of 44) of a first veseel (44).


    PNG
    media_image3.png
    347
    857
    media_image3.png
    Greyscale

Figure 3: Fig. 2 of Heylandt.

In view of Heylandt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the plurality of coils to be wrapped around the exterior surface of the first vessel in order to provide the predictable result of increasing the amount of surface area of the plurality of coils is 

Regarding claim 3, the combination of Laskaris, Yamada and Heylandt teach the cooling system of claim 1, however Laskaris as modified does not teach wherein the first vessel and the plurality of coils are disposed within a second, outer vessel, with at least a partial vacuum between the first and second vessels and at least a portion of the coils being disposed within the at least partial vacuum.

Yamada teaches everything discussed in claim 2 as well as wherein the heat exchanger is disposed within a second, outer vessel (30), with at least a partial vacuum (vacuum between 12 and 30; paragraph 0005,”A cryostat 30 of the cooling system as a vacuum insulation container…”) between the first and second vessels (12 and 30 respectively) wherein the heat exchanger 26 is disposed within the at least partial vacuum.  The vacuum provides the absence of fluid which reduces or eliminates, depending on the vacuum pulled, heat transfer by convection between the ambient atmosphere thereby providing increased heat insulation and therefore efficiency of the cooling system.

Therefore, in view of Yamada, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Laskaris as modified in claim 2 to include a second vessel surrounding the first vessel with a vacuum space disposed between the vessels where the plurality of coils is positioned in order to provide the similar and predictable result of decreasing the amount of heat transfer between the .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laskaris et al. (US 6,438,969) as applied to claim 1, in further view of Wang (US 2014/0202174), hereinafter referred to as Wang.

Regarding claim 4, Laskaris teaches the cooling system of claim 1, wherein the refrigeration subsystem can be a Gifford McMahon cryocooler or pulse tube (see column 2, lines 37-48) which extends into an interior region (head space 68) within the first vessel (60), which condensed vaporized nitrogen (nitrogen which has been vaporized from liquid at 76) back in to liquid nitrogen (nitrogen which is condensed by the refrigeration subsystem 66; column 5, lines 21-30, “The cryogen storage tank 60 holds a supply of liquid cryogen fluid that is maintained at a constant cryogenic temperature by a cryorefrigerator recondenser 66 that is located in a vapor space 68 of the storage tank.”)

Laskaris does not teach wherein the refrigeration subsystem comprises a helium-based cryog-refrigeration system having a cold head that extends into the interior region within the first vessel, the cold heat providing a surface on which the vaporized nitrogen condensed back in to liquid nitrogen. 

“Typical operating temperature for the cryocooler cold head 110 are below 5k, and preferably in the range 2.5k to 4.5k.”) and has a cold head (111) that extends into the interior region within the first vessel, the cold head providing a surface (113) on which vaporized nitrogen is condensed back into liquid nitrogen.

In view of Wang, it would have been obvious to one of ordinary skill in the art before the filing date of the Applicant’s claimed invention to have modified the refrigeration subsystem taught by Laskaris with the refrigeration subsystem taught by Wang in order to provide the predictable result producing temperatures down to 1K or less, and doing so in an economic and reliable manner, has a number of practical applications (Wang, paragraph 0025, lines 1-3).

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 6 is allowable for being dependent on claim 5.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either alone or in combination does not teach the cooling system of claim 5, “wherein the second heat-absorbing medium comprises propylene glycol”.

Response to Arguments

Applicant’s arguments, see Remarks, filed 12/09/2020, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. 102(a) and 103(a) have been fully considered and are persuasive in view of the amendments filed 12/09/2020.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Laskaris et al. (US 6,438,969) who teaches a liquid nitrogen-based cooling system (Fig. 3), comprising:
a heat sink (comprising 60 and “cryorefrigerator” 66; see column 2, lines 37-40, “The liquid cryogen in the storage tank is cooled by a re-condenser cryorefrigerator.”) containing a first heat-absorbing medium (76) comprising a supply of liquid nitrogen (column 2, lines 43-46, “The liquid cryogen may be nitrogen.”);
a closed-loop cooling circuit (comprising 62 and 64) through which circulates a second heat-absorbing medium (gas heat absorbing medium within 62 and 64 circulating through compressor 52), the closed-loop cooling circuit being configured and arranged such that the second heat absorbing medium flows toward and absorbs heat from a device (superconducting cable 10) to be cooled and then back toward the heat sink, the closed-loop cooling circuit further being arranged in heat exchanging 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763